DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 13, 2022, has been entered.
Claims 1, 6, and 13 are amended.
The applicant contends:
(1) The original disclosure properly predicates the use of “transporters.” For instance, paragraph [0036] refers to driving magnets and coils (p. 6). 
(2) The cited prior art fails to teach the new material reciting first and second position detectors (p. 7). 
In response,
(1) The examiner notes that Applicant does not explicitly affirm that the driving magnets and coils constitute the transporters, even though those are the only feasible candidates from the cited paragraph. Yet if this were presumed, it would prompt 112(b) rejections because the fifth paragraph already establishes their respective independence – either the magnets or coils are “disposed in…the plurality of transporters.” This syntax presupposes that the magnets and coils are distinct from the transporters which, from the context of the claim limitation, seem to operate as a type of housing.
Thus, because the scope of “transporters” remains indeterminate, being a completely fabricated concept with no basis in the original disclosure, the 112 rejections are sustained.
(2) The examiner disagrees, in part. As shown by Figure 2, Azukizawa situates a distance sensor (15) atop the transport carrier to monitor the clearance (P) between the coil (13) and magnet (2) (3, 14-28). Figure 4 demonstrates, schematically, the communication between the distance sensor (15) and the controller (54) to govern aspects such as magnetic force (5, 27-50). The Office understands these deliverances as reading upon the claimed “first position detector.”
Regarding the recitation of the “second position detector,” i.e., a camera for position monitoring in the alignment chamber, the examiner agrees that An and Azukizawa are silent. However, the teachings of Huh, previously cited to address claim 6, appear germane and have been applied to the new material of claim 1.
Drawings
The drawings are objected to because the arrow leading from reference numeral 307 seems to obscure the letter of the reference numeral just below it – the examiner believes the obscured reference numeral to be “307i.” Further, reference numeral 307i does not appear to have a designatory arrow; as such, the component denoted by 307i is indeterminate.
Separately, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205” has been used to designate both a “scale” in paragraph [0054] and a “mask tray” elsewhere. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1-2, 5, 9, and 10 have been amended to recite “transporters,” but the original disclosure does not establish support for this term or its associated concept. As such, the inclusion of “transporters” in the present claim set constitutes new matter. To expedite prosecution, the contested limitation will be examined as written – the examiner will treat any device capable of moving a carrier as satisfying the signifier of “transporter.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim has been amended to codify a “first position detector including at least one of an optical or magnetic encoder, a scale, and a distance sensor.”. As clarified by paragraph [0054], however, an optical encoder functioning in conjunction with a “scale” determines position. From this context, it is unclear how either an encoder or scale, alone, can fulfill the claimed function of position detection, yet the new material contemplates precisely this outcome. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of any detector which contributes, however partially, to the determination of position as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over An et al., US 2006/0174829, in view of Azukizawa et al., US 4,817,533, Fiske et al., US 6,684,794, and Huh et al., US 2014/0162385.
Claims 1, 6, 11, 13: An discloses an alignment apparatus comprising:
A transport carrier (110) which holds and transports a substrate through a plurality of chambers [0053];
A plurality of transporters (40) constituting a transport path;
An alignment chamber (42) in which a mask (4) is positioned and fixed to the substrate (3) (Fig. 7, [0067]).
An, however, does not avail electromagnetic levitation to translate the carrier, instead relying upon rollers (Fig. 4). The former technique is known, though, as Azukizawa evidences. Figures 1-3 delineate a transport system for conveying a carrier (5), whereby current is applied to a plurality of coils (13) to regulate a magnetic force between said coils and a plurality of magnets (2) disposed oppositely (4, 1-24). By regulating the supply of current, and the carrier is made to levitate and translate along a path. It would have been obvious to adopt this arrangement within An’s system, as the examiner considers magnetic levitation and mechanical rollers as constituting equivalent means by which to regulate the position of a carrier along a transport path, whereby the selection of either alternative is within the scope of ordinary skill. It should also be noted that Azukizawa provides a controller (19) which governs the application of current. 
Although Azukizawa’s transport apparatus moves the carrier in a z-direction, and is likely capable of executing modest adjustments of the carrier in the y- and rotary-directions, the reference does not attest to this explicitly (5, 27-33). For thoroughness, then, Fiske is cited to demonstrate that it is known to endow a transport mechanism corresponding to a levitating carrier with the capacity for movement and rotation in all directions for matters of alignment. As shown by Figure 5, Fiske translates a carrier (50) along a transporter (58) by availing an opposed arrangement of magnets and coils (10, 58ff). Further, these magnets and coils are configured to permit the carrier’s movement in all directions, including pitch, roll, and yaw (11, 5-27). It would have been obvious to configure the magnets and coils of the composite prior art apparatus similarly to improve the fine-adjustment of the mask alignment step within An’s alignment chamber, as using a known technique to improve similar devices is within the scope of ordinary skill.  
Lastly, regarding the new material specifying first and second position detectors: Azukizawa situates a distance sensor (15) atop the transport carrier to monitor the clearance (P) between the coil (13) and magnet (2) (3, 14-28; Fig. 2). Figure 4 demonstrates, schematically, the communication between the distance sensor (15) and the controller (54) to regulate aspects such as magnetic force in view of the clearance readings generated by the sensor (5, 27-50). The Office understands these deliverances as reading upon the claimed “first position detector.”
An and Azukizawa are silent regarding the feature of a camera, i.e., the “second position detector.” Huh, though, contemplates the step of affixing a mask (130) to a substrate (S) (Fig. 1). To facilitate accurate alignment, the reference provides cameras (150) which optically assess markings formed on both the substrate and mask, and reposition the latter accordingly in real-time [0075, 0103]. It would have been obvious to integrate this mechanism within An’s alignment chamber to achieve the predictable result of ensuring mask-substrate alignment which, in turn, ensures the accuracy of the resultant deposition. 
Claims 2-3: As shown by Figure 1 of Azukizawa, the reference provides a plurality of magnet arrays (11) on the right and left sides of the carrier, oriented in the transport direction.
Claim 4: The simple replication of an existing “magnet array” to form another such array is within the scope of ordinary skill – it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 5: As shown by Figure 2 of An, the transport carrier moves with the substrate in a transport direction but can also pursue a U-shaped path orthogonal to the initial transport direction [0050]. Further, the carrier necessarily faces a portion of the transport module at all times.
Claim 9: An provides a deposition chamber (44) [0048].
Claim 10: An provides an alignment chamber (40) for positioning the transport carrier and the mask [0067].  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Azukizawa, Huh, and Fiske, and in further view of Chang et al., US 2013/0009177.
Claim 7: An is silent regarding the matter of an electrostatic chuck. Chang, though, uses electrostatic attraction to secure a downward-facing substrate (500) to a transport carrier (600) as it translates through a series of transport modules ([0054], Fig. 4). It would have been obvious to the skilled artisan to avail an electrostatic chuck to resolve the matter of affixing the substrate to its carrier.  
Claim 8: An avails magnetic force to secure the mask [0055].
Conclusion
Mori et al., US 5,641,054, is cited but not relied upon as being relevant to the instant disclosure. As shown by Figure 1, Mori teaches a conveyor (3) which is levitated via the use of opposing coils and magnets (5, 6-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716